Citation Nr: 0904035	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-25 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, specifically post-traumatic stress 
disorder (PTSD) and depression, due to in-service military 
sexual trauma and harassment.

3.  Whether new and material evidence has been received to 
reopen the veteran's previously denied claim of service 
connection for a left foot and left toe disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1980 to July 
1982, and from December 1986 to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This rating decision denied service 
connection for PTSD, increased the veteran's rating for left 
knee chondromalacia to 10 percent disabling, and declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a left foot/toe disability.  The 
veteran's claims file was subsequently transferred to the 
Seattle, Washington RO.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
one matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for a left foot/toe 
disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee chondromalacia is manifested by 
symptoms including pain upon repetitive motion.  Range of 
motion testing revealed left knee flexion to 135 degrees with 
pain at 110 degrees and extension to 0 degrees.

3.  The veteran does not have a corroborated in-service 
stressor upon which a diagnosis of PTSD may be based.

4.  The veteran's current diagnosis of depression is not 
related to service, nor was a psychiatric disorder diagnosed 
within a year of discharge from service.  

5.  Service connection for a left foot/toe disability was 
originally denied in a March 1984 rating decision.  The 
veteran did not appeal the denial and it became final.  

6.  Since March 1984, new and material evidence has not been 
received to reopen the previously denied claim of entitlement 
to service connection for a left foot/toe disability.  


CONCLUSIONS OF LAW

1.  Criteria for an evaluation in excess of 10 percent for 
chondromalacia of the left knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261, 5262 (2008).

2.  An acquired psychiatric disorder, including depression 
and PTSD, were not incurred as a consequence of active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).

3.  The March 1984 rating decision denying service connection 
for a left foot/toe disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

4.  Evidence obtained since March 1984 regarding claim of 
entitlement to service connection for a left foot/toe 
disability is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate her claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in June 2002, June 2005, March 2006, October 
2006, January 2008, June 2008, and July 2008, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete her claims for an increased rating, 
service connection and reopening a previously denied service 
connection claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the March 
2006 letter.  Additional notice of the specific criteria for 
an increased rating, as is now required by Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), was provided in the July 2008 
letter.  Further, the Board finds that the notice contained 
in the June 2005, October 2006, January 2008, and June 2008 
letters also met the specificity required under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as the veteran was advised 
of the exact reason for the previous denial and the evidence 
needed to reopen the claim.  As such, the Board finds that VA 
met its duty to notify the veteran of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial June 2002 VCAA notice was given prior 
to the appealed AOJ decision, dated in March 2003.  This 
notice, however, was inadequate.  The Court specifically 
stated in Pelegrini, however, that it was not requiring the 
voiding or nullification of any AOJ action or decision if 
adequate notice was not given prior to the appealed decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in June 
2005, March 2006, October 2006, January 2008, June 2008, and 
July 2008, and a Supplemental Statement of the Case was 
issued subsequent to those notices in September 2008, the 
Board finds that these notices are pre-decisional as per 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her the opportunity to undergo physical 
examinations to determine the current severity of her left 
knee disability, and by affording her the opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though she declined to do so.  The Board notes that the 
veteran was scheduled for VA examinations in October 2006 and 
June 2008 and she failed to appear both times.  No reason was 
given regarding her failure to appear.  Thus, the Board must 
render its decision based upon the evidence of record.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  The Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  


Increased rating

The veteran seeks a rating in excess of 10 percent for her 
service-connected chondromalacia of the left knee.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The veteran's left knee disability, diagnosed as 
chondromalacia, is currently evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5014, which provides that a rating 
should be based on the limitation of motion of the affected 
parts under Diagnostic Code 5003, the diagnostic code used to 
evaluate arthritis.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 state that degenerative arthritis 
established by radiologic findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Where 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, also found at 38 
C.F.R. § 4.71a, a noncompensable rating is assigned when 
flexion of the knee is limited to 60 degrees; a 10 percent 
rating is assigned when flexion is limited to 45 degrees, a 
20 percent rating is assigned when flexion is limited to 30 
degrees; and flexion limited to 15 degrees is assigned a 30 
percent rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5261, a noncompensable rating is assigned when extension of 
the knee is limited to 5 degrees; when extension is limited 
to 10 degrees, a 10 percent rating may be assigned; and when 
extension is limited to 15 degrees, a 20 percent rating may 
be assigned.  

Where a veteran has degenerative joint disease which is 
evaluated under Diagnostic Code 5003, a separate, compensable 
evaluation may be assigned under Diagnostic Code 5257 if the 
veteran also has knee instability or subluxation.  
See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant 
for separate functional impairments under Diagnostic Codes 
5257 and 5003 does not constitute pyramiding).

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion Diagnostic Codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  

In April 2002, the veteran underwent a VA examination 
regarding her service-connected left knee disability.  The 
veteran reported symptoms only on the anterior aspect of her 
knee.  Physical examination revealed that she walked with a 
normal gait and upon palpation, there was evidence of 
patellofemoral articulation.  She was noted to have mild 
crepitation and tight hamstrings.  There was no instability 
on the anterior posterior drawer, nor was any found during 
the anterior Lachman's test.  There was no varus or valgus 
instability.  She was noted to have mild, joint-line symptoms 
that were more medial than lateral.  X-rays revealed no bone 
or joint space abnormality in either knee.  The veteran was 
diagnosed as having mildly symptomatic left knee 
patellofemoral syndrome.  

In March 2003, the RO increased the veteran's rating for her 
left knee chondromalacia based upon the findings of the April 
2002 VA examination.  Specifically, 10 percent was assigned 
for painful or limited motion of a major joint or group of 
minor joints.  

In June 2005, the veteran underwent another VA examination of 
the left knee.  She reported constant knee pain and 
stiffness, and decreased ability to engage in weight bearing 
activity.  The veteran stated that these symptoms do not 
cause incapacitation, and she currently uses over-the-counter 
medication and herbs to treat her symptoms.  Examination of 
the feet did not reveal signs of abnormal weight bearing, and 
her posture and gait were found to be within normal limits.  
She did not require use of an assistive device for 
ambulation.  The general appearance of the left knee was 
found to be abnormal and there was evidence of tenderness.  
The drawer and McMurray's tests were both within normal 
limits, but examination of the left knee revealed crepitus.  

Upon range of motion testing, the veteran flexion was to 135 
degrees in the left knee.  Pain occurred at 110 degrees.  
Extension was to 0 degrees.  The examiner indicated that the 
veteran's joint function was additionally limited by pain 
following repetitive use.  Pain was noted to be the major 
functional impact.  The left knee joint function was not, 
however, limited following repetitive use by fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
indicated that he could not determine, without resorting to 
speculation, whether pain, fatigue, weakness, lack of 
endurance and incoordination additionally limited the 
veteran's joint function in degrees.  The left knee 
chondromalacia diagnosis was confirmed and its effect on the 
veteran's daily activity was noted to be daily knee pain.  

As noted above, the veteran was scheduled for another VA 
examination in October 2006.  She did not appear.  She was 
again scheduled for a VA examination in June 2008.  Again, 
she did not appear.  There are no other medical records 
associated with the claims file that address treatment for 
her left knee disability.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to a rating in excess of 10 
percent for her service-connected left knee disability.  
There is no medical evidence of record that her flexion of 
the left knee is limited to 30 degrees, nor is there evidence 
that her extension is limited to 15 degrees to warrant a 
higher, 20 percent rating.  Additionally, there is no 
evidence of degenerative joint disease to warrant a rating 
under Diagnostic Code 5257.  As such, the 10 percent rating 
for painful or limited motion in the left knee, as evidenced 
by the findings in the two VA examinations, is the highest 
rating allowable under the applicable regulations.  Thus, a 
rating in excess of 10 percent for service-connected left 
knee chondromalacia is denied.

The Board has considered whether to assign staged ratings 
pursuant to Hart, and finds that under the circumstances, 
they are not appropriate.

The veteran does not assert that she is totally unemployable 
because of her service-connected left knee disability, nor 
has she identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of her left knee disability.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to her 
left knee disability, the Board finds that the evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.

Service connection 

The veteran contends that she has PTSD and depression due in-
service sexual harassment and harassment in general.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Psychoses are deemed to be a chronic diseases under 38 
C.F.R. § 3.309(a) and, as such, service connection may be 
granted if the evidence shows that the diseases manifest to 
a degree of ten percent or more within one year from the 
date of separation from service.  38 C.F.R. § 3.307.  

Service connection for PTSD requires medical evidence 
including a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  The diagnosis of a mental disorder must 
conform to the DSM-IV and be supported by the findings of a 
medical examiner.  See 38 C.F.R. § 4.125(a).

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members or clergy.  
Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to the following:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA 
will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of evidence 
or advise VA or potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
38 C.F.R. § 3.304(f)(3).  

The veteran essentially contends that while she was serving 
in Berlin, Germany, she was subject to instances of 
harassment, including sexual harassment.  In her April 2002 
stressor statement, she reported being followed by colonel.  
She noted that he asked others to follow her and to monitor 
her activities.  She believed that he was responsible for her 
being denied reenlistment due to her alleged attendance at a 
dance with someone other than her husband.  Eventually, this 
denial was reversed, but not after continued harassment.  She 
stated that her performance evaluations, test scores, 
physical training scores, further education, and boards 
"were outstanding."  She advised that during this time she 
became a recluse and a hermit as she did not want to continue 
being followed.  She stated that she sought treatment and was 
prescribed antidepressants while in service.  The veteran 
reported that service treatment records (STRs), along with 
her luggage, were stolen upon return to the U.S., and this is 
why there are no STRs reflecting treatment for a psychiatric 
disability.  

The STRs reflect that upon enlistment medical examination in 
January 1980, the veteran noted a history of depression or 
excessive worry.  She was noted to have undergone psychiatric 
counseling from 1975 to 1976.  In a December 1989 record, the 
veteran was noted to have a five-year history of insomnia and 
took prescription medication to treat it.  Also associated 
with the veteran's claims file is a letter regarding the 
veteran's pre-service psychotherapy.  The veteran's treating 
psychologist indicated that he had counseled the veteran and 
opined that she would be a good candidate for enlistment in 
the U.S. Navy.  In a February 1980 pre-service psychiatric 
consultation, the veteran was noted to have a history of drug 
use and counseling.  After examination, the veteran was found 
to have a history of adjustment problems, but was otherwise 
found to be qualified for military service.  There is no 
evidence of treatment for, or a diagnosis of, a psychiatric 
disability during service, nor is there evidence that the 
associated STRs are incomplete.  

In an October 2001 VA treatment record, the veteran was noted 
to have bipolar affective disorder and was depressed.  The 
treatment note reflects the veteran's assertion that she was 
diagnosed as being bipolar while in service in 1987.  At the 
time of that treatment, the veteran was diagnosed as having 
depression, not otherwise specified and anti-social 
personality disorder.  The stressors related to these 
diagnoses were noted to be finances and unemployment.  In a 
March 2002 VA treatment record, the veteran first reported 
experiencing military sexual trauma and requested information 
about treatment.  A September 2002 record shows depression 
and bipolar affective disorder on her problem list. 

In November 2002, the veteran underwent a VA examination 
regarding her claimed PTSD.  The veteran's chief complaint 
was depression and she advised that this was related to in-
service harassment from a colonel and "[h]e could not get 
what he wanted from [her], sex."  The veteran reported that 
her depression had its onset while station in Berlin with the 
Army.  She related that she had been sexually harassed by her 
commanding officer.  The examiner noted that upon review of 
her stressor statement, the veteran had not related the 
alleged incidents of sexual harassment, but at the instant 
examination, she recalled how her colonel would tell her how 
pretty she was and how he would watch her home.  This 
colonel, she stated, was complimentary and flirtatious at 
first, but did not touch her or make outright sexual advances 
towards her.  The veteran reported seeking psychiatric 
treatment while in service due to other stressors in addition 
to the alleged harassment by the colonel.  These stressors 
included problems with her supervisor, general work problems, 
and problems with several co-workers.  She became depressed 
and became a recluse at work, had poor sleep, increased 
appetite, had decreased energy and interest in activities, 
and dreaded going to work in general.  The veteran stated 
that her symptoms were treated with Prozac while she was in 
service.

The veteran further related that she had been barred from 
reenlistment, as previously related in her stressor 
statement.  Following her reversal of this bar, she contended 
that the harassment worsened and she was afraid to go out or 
do anything.  The veteran was told by others that they were 
ordered to follow her.  Since service, the veteran 
experienced problems with depression and continued to have 
problems sleeping.  She was worried that someone had been 
watching her.

The examiner indicated that the veteran had no clear 
hallucinations, but she was suspicious of people and was 
suspicious of those with whom she served in the military.  
She continued to feel as though someone was watching her.  
She denied problems with impulse control and fighting.  Upon 
review of the claims file, the examiner indicated that the 
veteran did not experience any clear symptoms of being 
involved in traumatic events where she witnessed or was 
threatened with actual death or serious injury.  She 
experienced conflicts with supervisors, but the examiner 
found that this did not fulfill the criteria for a PTSD 
diagnosis.  He further noted that she did not have any clear 
avoidance behaviors related to her in-service experiences.  

Upon mental status evaluation, the veteran was noted to be 
appropriately groomed and cooperative with the examiner.  The 
veteran's mood was noted to euthymic, although she indicated 
that she was tired.  Her affect was reactive and her thought 
processes were goal-directed and logical.  The veteran 
reported general paranoia, but no overt delusions.  She 
denied suicidal or homicidal ideations and was found to be 
awake, alert and fully oriented to time, place and person.  
Her long-term memory was very good and her short-term memory 
was intact.  The examiner opined that the veteran did not 
meet the criteria for a PTSD diagnosis as she did not 
experience any traumatic episodes associated with those who 
have PTSD.  The examiner indicated that although the veteran 
reported experiencing harassment in service, this would not 
be considered a traumatic event causing PTSD symptomatology.  
The examiner noted, however, that the veteran appeared to 
have recurrent depression that seemed to have started in the 
military.  The examiner indicated that this was based upon 
the history as reported by the veteran as there was no 
clinical evidence of in-service treatment for depression, but 
recent VA treatment records reflected treatment for 
depression.  The examiner ultimately diagnosed the veteran as 
having depression, not otherwise specified, and polysubstance 
abuse, both in remission.  

A March 2005 VA treatment record lists depression and bipolar 
affective disorder on the veteran's problem list.  An August 
2005 VA treatment record lists depression and PTSD on the 
veteran's problem list.  According to an April 2006 treatment 
record, the veteran reported being treated in service for 
depression.  She also related the stressors that she 
identified in her April 2002 stressor statement.  She was 
diagnosed as having depression, not otherwise specified, and 
her current stressor was noted to be her recent relocation.  
A May 2006 treatment record lists the veteran's history of 
depression and PTSD.  The physician indicated that the 
veteran had poor sleep as she would wake up multiple times 
during the night, and she endorsed symptoms of PTSD.  These 
symptoms of PTSD, however, were not listed.  

As recounted in a February 2007 VA treatment note, the 
veteran reported worsening symptoms of her PTSD and depressed 
mood.  She complained of nightmares, interrupted sleep, 
hypervigilance with mild paranoia, and isolation.  Her mood 
was depressed, she had low energy, and had lost weight.  At 
the time of treatment, she was pressured, irritable and 
agitated.  She denied manic symptoms, but endorsed passive 
suicidal ideations.  She was noted to have a history of PTSD 
from military sexual trauma.  

VA treatment records dated in late 2007 and early 2008 
indicate that the veteran had chronic PTSD due to military 
sexual trauma and depression due to PTSD or major depressive 
disorder.  One treating physician indicated that she could 
not rule out depressant effects associated with drug use.  

Given the evidence outlined above, the Board finds that 
service connection cannot be granted for an acquired 
psychiatric disorder, including depression and PTSD.  The 
Board finds that the veteran was not diagnosed as having 
PTSD or depression in service or for many years thereafter.  
The Board notes that prior to service, the veteran underwent 
psychiatric counseling, but her pre-service counselor 
indicated that she was mentally fit for duty, as did U.S. 
Navy personnel prior to enlistment.  Further, the STRs are 
silent as to any treatment for depression or PTSD and its 
related symptoms.  Although the veteran is currently noted 
as having PTSD and depression due to military sexual trauma, 
the Board finds that this assessment is based solely on the 
history as conveyed by the veteran, and there is no credible 
evidence to corroborate the alleged in-service stressor, nor 
is there credible evidence linking the veteran's depression 
to service.  

The Board notes that it is not bound by a medical opinion 
based solely upon an unsubstantiated history as related by 
the veteran.  See LeShore v Brown, 8 Vet. App. 406, 409 
(1995).  The November 2002 VA examiner indicated the veteran 
did not exhibit symptoms of PTSD, but diagnosed her has 
having depression.  He found the depression "appeared" to 
have its onset in service based upon her history, although 
there was no evidence in the claims file that she sought in-
service psychiatric treatment.  The veteran's treatment for 
depression is of record, but there are no records linking 
the depression to service or to an alleged in-service sexual 
trauma or sexual harassment for many years following service 
discharge.  Under these circumstances, the diagnosis of PTSD 
and depression based on military sexual trauma, including 
sexual harassment, is not accepted as there is no credible 
corroboration of the underlying in-service stressor.  

The veteran submitted evidence in support of her claim-
namely, her statements of the alleged harassment and sexual 
harassment.  The Board is sympathetic to the issues raised 
in her claim for service connection, but the current record 
reflects no competent evidence corroborating the veteran's 
contention that she suffered in-service sexual harassment.  
The Board notes that the veteran did not report the 
incidents, nor did she request a transfer to another duty 
location.  Additionally, there is no indication from her 
personnel file that the alleged in-service stressor affected 
the performance of her service duties.  In fact, the veteran 
in her stressor statement indicated that she excelled in all 
her duties and testing while in service.  The Board 
appreciates the veteran's assertion that her STRs were 
stolen with her luggage upon return to the U.S., but there 
is no competent evidence of record to corroborate her 
alleged in-service stressors, nor is there clinical evidence 
of record to suggest that she sought psychiatric treatment 
soon after service discharge.  Thus, the Board finds that 
the veteran does not have a corroborated in-service stressor 
upon which a diagnosis of PTSD may be based.  As such, the 
Board finds the veteran's description of a "stressor" to 
be not credible.  The Board also finds that there is no 
competent medical opinion of record linking the veteran's 
currently diagnosed depression to service, nor was she 
diagnosed as having a psychiatric disorder within one year 
of service discharge.  Therefore, service connection for an 
acquired psychiatric disorder, including PTSD and 
depression, must be denied.

New and material evidence

The veteran contends that she is entitled to service 
connection for left foot/toe disability.  

In March 1984, the RO denied service connection for a left 
foot/toe disability as there was no current disability of the 
left foot or toe.  The veteran did not appeal the decision.  
As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Pursuant to an application submitted in March 2002, the 
veteran seeks to reopen her previously denied claim of 
service connection for a left foot/toe disability.  
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the March 1984 rating decision, the evidence 
of record appears to have included the veteran's STRs from 
her first period of service.  These STRs reflect in-service 
treatment, including surgery, for neuromas on the left foot.  
There was no residual disability noted in her STRs.  

Evidence received since March 1984 includes, STRs from the 
veteran's second period of service and VA treatment records 
dated from October 2001 to May 2008.  VA treatment records 
reflect one complaint of left foot pain in March 2005.  The 
veteran reported pain in her left heel.  She was assessed as 
having left heel pain.  

There are no other clinical records evidencing a left foot 
disability, nor is the veteran currently diagnosed as having 
a left foot disability.  The Board notes that symptoms, such 
as pain alone, however, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).

Following a complete and careful review of the record, the 
Board finds that evidence obtained since March 1984 is new, 
in that it was not previously before agency decision-makers 
when deciding the original claim.  The evidence, however, is 
not material because it does not speak to an unestablished 
fact necessary to substantiate the claim-specifically, 
whether the veteran has a current left foot/toe disability.  
The medical evidence submitted merely notes one complaint of 
left heel pain.  None of the medical reports of record 
reflect a diagnosis of a current left foot/toe disability, 
and the in-service treatment for neuromas of the left foot 
was of record at the time of the March 1984 decision.  
Consequently, the claim is not reopened and service 
connection for a left foot/toe disability remains denied.  


ORDER

A rating in excess of 10 percent for chondromalacia patella 
of the left knee is denied.

Service connection for an acquired psychiatric disorder, to 
include depression and PTSD is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a left foot/toe 
disability is not reopened and remains denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


